            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 1 of 87            FILED
                                                                             2021 Feb-15 PM 02:26
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                   IN THE UNITED STATES DISRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA

NEW YORK LIFE INSURANCE           )
COMPANY,                          )
                                  )
     Plaintiff/Counter-Defendant, )
                                  )
v.                                )          Case No: 5:20-cv-01299-LCB
                                  )
SHANNAN ROBERTS,                  )
PATRICIA ROBERTS, and             )                    Opposed
LEE ANN ROBERTS,                  )
                                  )
     Defendants.                  )
                                  )
SHANNAN ROBERTS,                  )
                                  )
     Counter-Plaintiff/Third-     )
     Party Plaintiff,             )
                                  )
v.                                )
                                  )
WILLIAM A. BEE and BEE            )
INSURED BENEFITS GROUP,           )
L.L.C.,                           )
                                  )
     Third-Party Defendants.      )


                      THIRD-PARTY DEFENDANTS’
               MOTION TO DISMISS THIRD-PARTY COMPLAINT


        Third-Party Defendants William A. Bee (“Bee”) and Bee Insured Benefits

Group, L.L.C. (“Bee Insured”), pursuant to Federal Rules of Civil Procedure, Rule




3769116_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 2 of 87




12(b)(1), respectfully move this Court to dismiss the Third-Party Complaint filed

by Shannan Roberts, and in support thereof state as follows:

        1.      Counsel for Plaintiffs and Defendants discussed this Motion via

telephone prior to filing. Counsel for Shannan Roberts cannot agree that the

Motion is due to be granted and plans to brief all issues.

        2.      Shannan Roberts’ Third-Party Complaint against Bee and Bee Insured

is predicated solely on the alleged violation of an interlocutory order that was

entered in her divorce proceedings with William Roberts – proceedings to which

Bee and Bee Insured were not parties. The interlocutory order dissolved and

became a nullity when William Roberts passed away and the divorce action abated.

As a result, the interlocutory order can no longer be enforced, and the Court lacks

subject-matter jurisdiction over this action. The Third-Party Complaint should

therefore be dismissed.

        3.      In support of this Motion, Third-Party Defendants adopt and

incorporate by reference the Brief in Support of their Motion to Dismiss filed

contemporaneously herewith.

        WHEREFORE, Third-Party Defendants respectfully request this Court

dismiss the Third-Party Complaint pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure.

Dated: February 15, 2021



3769116_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 3 of 87




                                      Respectfully submitted,

                                      BY: s/ Colin T. Dean
                                          Mickey B. Wright (ASB-6157-I71W)
                                          Colin T. Dean (ASB-3995-C24D)
                                          Attorneys for Third-Party Defendants
                                          William A. Bee and Bee Insured
                                          Benefits Group, L.L.C.

OF COUNSEL:
LLOYD, GRAY, WHITEHEAD & MONROE, P.C.
880 Montclair Road, Suite 100
Birmingham, AL 35213
Telephone: (205) 967-8822
Facsimile: (205) 967-2380
mwright@lgwmlaw.com
cdean@lgwmlaw.com

                           CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of February, 2021, I electronically filed
the foregoing with the Clerk of the Court using the CM/CEF system, which will
send notification to the following via electronic mail:

Felicia A. Long                             Will League
Hill, Hill, Carter, Franco, Cole & Black,   W. Heath Brooks
P.C.                                        Siniard, Timberlake & League, P.C.
Post Office Box 116                         Post Office Box 2767
Montgomery, AL 36101-0116                   Huntsville, AL 35804
Attorney for New York Life Insurance        Attorneys for Shannan Roberts
Company

R. David McDowell, Esq.
401 Holmes Avenue, NE
Suite D
Huntsville, AL 35801
Attorney for Patricia Roberts & Lee
Ann Roberts
                                              s/ Colin T. Dean
                                              OF COUNSEL

3769116_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 4 of 87




                   IN THE UNITED STATES DISRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA

NEW YORK LIFE INSURANCE           )
COMPANY,                          )
                                  )
     Plaintiff/Counter-Defendant, )
                                  )
v.                                )           Case No: 5:20-cv-01299-LCB
                                  )
SHANNAN ROBERTS,                  )
PATRICIA ROBERTS, and             )                     Opposed
LEE ANN ROBERTS,                  )
                                  )
     Defendants.                  )
                                  )
SHANNAN ROBERTS,                  )
                                  )
     Counter-Plaintiff/Third-     )
     Party Plaintiff,             )
                                  )
v.                                )
                                  )
WILLIAM A. BEE and BEE            )
INSURED BENEFITS GROUP,           )
L.L.C.,                           )
                                  )
     Third-Party Defendants.      )


             THIRD-PARTY DEFENDANTS’ BRIEF IN SUPPORT OF
              MOTION TO DISMISS THIRD-PARTY COMPLAINT


        Third-Party Defendants William A. Bee (“Bee”) and Bee Insured Benefits

Group, L.L.C. (“Bee Insured”) respectfully submit this Brief in Support of their




                                          1
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 5 of 87




Motion to Dismiss the Third-Party Complaint filed by Shannan Roberts

(“Shannan”).

I.      INTRODUCTION

        This is a family dispute over entitlement to certain life insurance proceeds

payable under multiple New York Life Insurance Company policies insuring the

life of William Roberts (“William”), deceased. Shannan was William’s wife at the

time of his death, although they were involved in ongoing divorce proceedings.

Patricia Roberts (“Patricia”) and Lee Ann Roberts (“Lee Ann”) are William’s adult

children from a prior marriage. Shannan, Patricia, and Lee Ann all claim to be

entitled to the proceeds from William’s life insurance policies, and because of

these competing claims, New York Life initiated the present action to interplead

the funds into the Court.

        Bee was William’s insurance agent and assisted in procuring and then

servicing the life insurance policies at issue here. During his life, William

submitted a change of beneficiary request on two of his life insurance policies,

changing the primary beneficiary from Shannan to Patricia and Lee Ann. He also

requested and received 100% of the available accelerated benefits on a third policy

from New York Life. Shannan contends that these actions violated a standing

pendente lite order that had been entered in her then-pending divorce action with

William, which prohibited Shannan and William from changing the beneficiaries


                                          2
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 6 of 87




on or otherwise altering the cash value of any existing life insurance policies. She

further claims that Bee knew of the standing pendente lite order but still allowed

William to submit the change of beneficiary and accelerated benefits forms to NY

Life. Thus, according to Shannan, Bee and Bee Insured are liable to her for a litany

of purported third-party claims, including negligence, wantonness, and breach of

fiduciary duty.

        Shannan’s claims, however, are due to be dismissed. The Third-Party

Complaint is premised on the alleged breach of an interlocutory order that

dissolved and became a nullity when William died and the divorce action abated.

Because a nullity cannot be enforced, the Court lacks subject-matter jurisdiction

over this action, and the Third-Party Complaint should be dismissed.

II.     RELEVANT FACTS 1

        1.      Shannan and William were married on January 4, 2010 in Huntsville,

Alabama, and lived together as a married couple until August 31, 2018. (See

Verified Complaint for Divorce, ¶ 2, attached hereto as Exhibit A 2).

1
  Third-Party Defendants do not admit the truth of the factual allegations contained in the Third-
Party Complaint but instead cite them solely for the purpose of their Motion to Dismiss and Brief
in Support of the same.
2
  The Court may take judicial notice of state court records without converting Third-Party
Defendants’ Motion to Dismiss into a motion for summary judgment. See Odion v. Google Inc.,
628 F. App'x 635, 638 (11th Cir. 2015); Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1280
(11th Cir. 1999). Further, when assessing a factual attack on subject-matter jurisdiction, such as
the one asserted here, “matters outside the pleadings, such as testimony and affidavits, are
considered.” Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir. 1999) (citing Lawrence v. Dunbar,
919 F.2d 1525, 1529 (11th Cir. 1990)).

                                                3
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 7 of 87




        2.      Patricia and Lee Ann are William’s adult children and are not the

children of William and Shannan’s marriage. (See id. at ¶ 3).

        3.      Shannan initiated divorce proceedings against William in the Circuit

Court for Madison County, Alabama, on October 5, 2018 (the “Divorce Action”).

(See generally, Exhibit A, Verified Complaint for Divorce).

        4.       On the same day, the Standing Pendente Lite Order of the Circuit

Judges of the 23rd Judicial Circuit was entered in the Divorce Action. (A copy of

the Standing Pendente Lite Order is attached hereto as Exhibit B).

        5.      That Order prohibited Shannan and William from changing the

beneficiaries on or altering the current cash value of any life insurance policies

then in effect. (See id. at ¶ 2). This Order was not transmitted to any third parties.

(See Exhibit B).

        6.      On or about May 8, 2019, Shannan and William agreed on the terms

of a settlement in the Divorce Action; however, because William was at that time

involved in a bankruptcy action, the proposed agreement memorializing the

parties’ settlement had to be approved by the Bankruptcy Court. (See Third-Party

Complaint, Doc. 18, ¶ 51).

        7.      The settlement agreement was not submitted to the Bankruptcy Court

for approval.      (A copy of the Docket Report from the Bankruptcy Action is

attached hereto as Exhibit C).


                                           4
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 8 of 87




        8.      The settlement agreement was never approved by the court in the

Divorce Action, nor was a final judgment entered adopting the agreement. (A copy

of the Docket Report from the Divorce Action is attached hereto as Exhibit D).

        9.      On February 19, 2020, William submitted a change of beneficiary

request on two separate life insurance policies changing the primary beneficiary on

both policies from Shannan to Patricia and Lee Ann, in equal parts. (See Third-

Party Complaint, Doc. 18, ¶ 53).

        10.     On February 27, 2020, William received 100% of the available

accelerated benefits from New York Life on a separate life insurance policy, which

designated Shannan as one of the primary beneficiaries. (See id. at ¶ 52).

        11.     Shannan alleges that Bee had knowledge of the Standing Pendente

Lite Order at the time William submitted the change of beneficiary and accelerated

benefits forms. (See id. at ¶ 52-53).

        12.     William passed away on June 6, 2020. See Suggestion of Death,

attached hereto as Exhibit E. At that time, the divorce action was still pending. (See

Exhibit D, Divorce Action Docket Report).

        13.     The state court then dismissed the Divorce Action as moot on June 30,

2020. (A copy of the Order of Dismissal is attached hereto as Exhibit F).




                                           5
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 9 of 87




III.    LEGAL ARGUMENT

        A.      The Court Lacks Subject-Matter Jurisdiction to Enforce the
                Standing Pendente Lite Order.
        The threshold issue here is whether the Court has subject-matter jurisdiction

over Shannan’s claims against Bee and Bee Insured, as “[a] judgment is void ‘if

the court that rendered it lacked jurisdiction of the subject matter.’” McTerry v.

United States, 2019 WL 5593305, at *1 (N.D. Ala. Oct. 30, 2019) (quoting Burke

v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001)). The party invoking jurisdiction

bears the burden of producing the facts necessary to establish subject-matter

jurisdiction. See Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994).

        The Eleventh Circuit has recognized that “[a]ttacks on subject matter

jurisdiction come in two forms: (1) facial attacks, and (2) factual attacks.” Scarfo,

175 F.3d at 960 (citing Lawrence, 919 F.2d at 1529). “Facial attacks on a

complaint ‘require the court merely to look and see if the plaintiff has sufficiently

alleged a basis of subject matter jurisdiction, and the allegations in the complaint

are taken as true for the purposes of the motion.’” Id. In contrast, “factual attacks

challenge ‘the existence of subject matter jurisdiction in fact, irrespective of the

pleadings[.]” Id. In a factual attack upon the court’s subject-matter jurisdiction, “no

presumptive truthfulness attaches to plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself

the merits of jurisdictional claims.” Lawrence, 919 F.2d at 1529.

                                          6
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 10 of 87




        Here, Bee and Bee Insured challenge the existence of subject-matter

jurisdiction itself rather than sufficiency of the jurisdictional allegations in the

Third-Party Complaint. The subject-matter of this action is the Standing Pendente

Lite Order entered in the Divorce Action, as each of Shannan’s claims against Bee

and Bee Insured is predicated upon a finding that Bee and Bee Insured somehow

violated that Order. However, as a result of William’s death and the resulting

abatement of the Divorce Action, the Standing Pendente Lite Order became a

nullity and can no longer be enforced. As such, the Court lacks subject-matter

jurisdiction over this action, and the Third-Party Complaint must be dismissed.

              1. The Divorce Action Abated Upon the Death of William.

        “Alabama law is well settled that ‘[a] marriage is dissolved by the death of a

party to the marriage, and a pending action for dissolution by divorce is necessarily

terminated and absolutely abated.’” Ex parte Thomas, 54 So. 3d 356, 359 (Ala.

2010) (quoting Jones v. Jones, 517 So. 2d 606, 608 (Ala. 1987)). Thus, “[a]n

action for divorce, alimony, attorney fees, and an equitable division of marital

property in which there has not been a final judgment does not survive the death of

a party.” Jones, 517 So. 2d at 608.

              2. The Standing Pendente Lite Order Dissolved Upon the Abatement of
                 the Divorce Action.

        Further, the Supreme Court of Alabama has “held that not only does a

pending divorce action abate upon the death of a party to the marriage, but . . .

                                           7
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 11 of 87




interlocutory orders by the divorce court dividing marital property also have no

effect” when a party to the marriage dies during the pendency of the divorce

action. Ex parte Thomas, 54 So. 3d at 359 (citing Ex parte Parish, 808 So. 2d 30,

33 (Ala. 2001); and Jones, 517 So. 2d at 608)).

        This rule is not limited solely to interlocutory orders that divide marital

property, as the Supreme Court of Alabama has also held that any “interlocutory

order that ‘affect[s] the property rights of the parties to a divorce action may not be

enforced after the death of one of the parties due to the abatement of that action.’”

Id. at 361 (quoting Ex parte Riley, 10 So. 3d 585, 588-89 (Ala. Civ. App. 2008)).

This includes interlocutory orders prohibiting parties to a divorce from altering or

disposing of existing life insurance policies.

        Ex parte Thomas, 54 So. 3d 356 (Ala. 2010) is particularly instructive here.

In Thomas, a husband purchased a 30-year term life insurance policy on himself

while he was married to his wife and named the wife as the primary beneficiary on

the policy. Id. at 357. The husband subsequently filed for divorce, and the state

court entered a temporary restraining order prohibiting the parties from removing

or disposing of any marital assets. Id. While the divorce action was pending and

the TRO remained in effect, the husband changed the beneficiary on his life

insurance policy from his wife to his brother. Id. Several months later, with the




                                           8
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 12 of 87




divorce action still pending, the husband died. Id. The brother then filed a claim on

the life insurance policy, and the insurance company paid him the proceeds. Id.

        The wife filed suit against the brother seeking a declaratory judgment that

she was the proper beneficiary under the life insurance policy and also requesting

that a constructive trust be established for her benefit on the proceeds from the

policy. Ex parte Thomas, 54 So.3d at 357. The wife argued that she was entitled to

the proceeds of the insurance policy because the policy was a marital asset and the

husband had been enjoined from altering or removing it from the martial estate by

the TRO. Id.

        The trial court held a bench trial and ruled in favor of the brother finding that

the life insurance policy was not a marital asset, and thus, the husband did not

violate the TRO. Id. The wife appealed, and the Alabama Court of Civil Appeals

affirmed the judgment. Id. at 358. The wife then appealed to the Supreme Court of

Alabama, who vacated the judgments of the lower courts; however, not on the

merits. Id. at 362.

        Instead, the Supreme Court of Alabama held that the trial court lacked

subject-matter jurisdiction and therefore the trial court judgment and the

affirmation of the same by the Alabama Court of Civil Appeals were void. Id.

Specifically, the Supreme Court of Alabama held that

                 upon the husband’s death and the subsequent abatement
                 of the divorce action in the family court, the TRO

                                            9
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 13 of 87




                 became a nullity, which could no longer be enforced.
                 Because the subject matter of this action is an alleged
                 violation of a nullity (the TRO), the trial court lacked
                 subject-matter jurisdiction over this action; therefore, the
                 judgment of the trial court is void.
Id. at 361-62 (internal citations and quotations omitted) (emphasis added).

              3. The Standing Pendente Lite Order is a Nullity and Cannot be
                 Enforced.

        The same is true here. The state court entered the Standing Pendente Lite

Order, an interlocutory order, at the outset of the Divorce Action. (See Exhibit B,

Standing Pendente Lite Order). It prohibited Shannan and William from changing

the beneficiaries on or altering the current cash value of any life insurance policies

then in effect. (See id. at ¶ 2). In February 2020, while the Divorce Action was still

pending, William changed the primary beneficiary on two of his life insurance

policies from Shannan to Patricia and Lee Ann and also obtained 100% of the

available accelerated benefits on a third life insurance policy. (See Third-Party

Complaint, Doc. 18, ¶ 52-53). William then passed away in June 2020 while the

Divorce Action was still pending. (See Exhibit D, Docket Report from the Divorce

Action, and Exhibit E, Suggestion of Death.) As a result, the state court dismissed

the Divorce Action without entering a final judgment of divorce. (See Exhibit F,

Order of Dismissal).

        When William passed away, the Divorce Action automatically abated. See

Ex parte Thomas, 54 So. 3d at 359. By extension, once the Divorce Action abated


                                             10
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 14 of 87




and was dismissed without a final judgment of divorce, the Standing Pendente Lite

Order became a nullity and could no longer be enforced. Id. at 361. Each of

Shannan’s claims against Bee and Bee Insured is predicated solely on the

assumption that Bee and Bee Insured knowingly violated the Standing Pendente

Lite Order; however, as was the case in Ex parte Thomas, because the subject-

matter of the Third-Party Complaint is the alleged violation of a nullity (the

Standing Pendente Lite Order), the Court does not have subject-matter jurisdiction

over the third-party claims. Id. at 361-62. As a result, Shannan’s Third-Party

Complaint is due to be dismissed.

IV.     CONCLUSION

        Because Shannan Roberts’ third-party claims are all based on the alleged

violation of an interlocutory order that was rendered a nullity upon the dismissal of

the Divorce Action and is therefore no longer enforceable, the Court lacks subject-

matter jurisdiction over this action, and the Third-Party Complaint should be

dismissed in its entirety as against Bee and Bee Insured.

Dated: February 15, 2021

                                       Respectfully submitted,

                                       BY: s/ Colin T. Dean
                                           Mickey B. Wright (ASB-6157-I71W)
                                           Colin T. Dean (ASB-3995-C24D)
                                           Attorneys for Third-Party Defendants
                                           William A. Bee and Bee Insured
                                           Benefits Group, L.L.C.

                                          11
3769117_1
            Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 15 of 87




OF COUNSEL:
LLOYD, GRAY, WHITEHEAD & MONROE, P.C.
880 Montclair Road, Suite 100
Birmingham, AL 35213
Telephone: (205) 967-8822
Facsimile: (205) 967-2380
mwright@lgwmlaw.com
cdean@lgwmlaw.com

                            CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of February, 2021, I electronically filed
the foregoing with the Clerk of the Court using the CM/CEF system, which will
send notification to the following via electronic mail:

Felicia A. Long                              Will League
Hill, Hill, Carter, Franco, Cole & Black,    W. Heath Brooks
P.C.                                         Siniard, Timberlake & League, P.C.
Post Office Box 116                          Post Office Box 2767
Montgomery, AL 36101-0116                    Huntsville, AL 35804
Attorney for New York Life Insurance         Attorneys for Shannan Roberts
Company

R. David McDowell, Esq.
401 Holmes Avenue, NE
Suite D
Huntsville, AL 35801
Attorney for Patricia Roberts & Lee
Ann Roberts

                                                 s/ Colin T. Dean
                                                 OF COUNSEL




                                            12
3769117_1
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 16 of 87




          EXHIBIT A
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 17 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 18 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 19 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 20 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 21 of 87




          EXHIBIT B
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 22 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 23 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 24 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 25 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 26 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 27 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 28 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 29 of 87
                          DOCUMENT 3
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 30 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 31 of 87




          EXHIBIT C
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 32 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 33 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 34 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 35 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 36 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 37 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 38 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 39 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 40 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 41 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 42 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 43 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 44 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 45 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 46 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 47 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 48 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 49 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 50 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 51 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 52 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 53 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 54 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 55 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 56 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 57 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 58 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 59 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 60 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 61 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 62 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 63 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 64 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 65 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 66 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 67 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 68 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 69 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 70 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 71 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 72 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 73 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 74 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 75 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 76 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 77 of 87




          EXHIBIT D
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 78 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 79 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 80 of 87
10/5/2018    4:17 PM    C001     INDIGENT FLAG SET TO: N             (AV02)                                                AJA
                          Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 81 of 87
10/5/2018    4:17 PM    C001     C001 E-ORDER FLAG SET TO "Y"            (AV02)                                            AJA
10/5/2018    4:17 PM    C001     LISTED AS ATTORNEY FOR C001: SEXTON KRISTINA JILL                                         AJA
10/5/2018    4:17 PM    D001     INDIGENT FLAG SET TO: N             (AV02)                                                AJA
10/5/2018    4:17 PM    D001     LISTED AS ATTORNEY FOR D001: PRO SE           (AV02)                                      AJA
10/5/2018    4:17 PM    D001     D001 PARTY ADDED: ROBERTS WILLIAM B            (AV02)                                     AJA
10/5/2018    4:17 PM    D001     D001 E-ORDER FLAG SET TO "Y"            (AV02)                                            AJA
10/5/2018    4:17 PM    D001     PROCESS SERVE ISSUED: 10/05/2018 TO D001       (AV02)                                     AJA
10/8/2018    4:21 PM    SCAN     CASE SCANNED STATUS SET TO: Y               (AV07)                                        DEL
10/23/2018   2:48 PM    EVNT     SERVICE/ANSWER?                    (AV25)                                                 KAM
10/23/2018   2:48 PM    EVDT     ABOVE EVENT SCHEDULED FOR: 12/05/2018          (AV25)                                     KAM
10/31/2018   2:12 PM    EMISC    RETURN ON SERVICE - SERVED E-FILED                                                        SEX008
10/31/2018   2:16 PM    D001     SERVICE OF PROCESS SERVE ON 10/30/2018 FOR D001                                           CAT
12/14/2018   12:04 PM   EMOT     C001-DEFAULT JUDGMENT FILED.                                                              SEX008
12/14/2018   4:23 PM    D001     APPLICATION FOR DEFAULT ON 12/14/2018 FOR D001                                            CHR
12/14/2018   4:28 PM    EMOT     C001-DEFAULT JUDGMENT ($50.00) /DOCKETED                                                  CHR
12/14/2018   4:50 PM    ESCAN    SCAN - FILED 12/14/2018 - DEFAULT JUDGMENT                                                GIT
12/17/2018   10:31 AM   EMOT     C001-OTHER - REQUEST FOR COMMISSIONER AND AFFIDAVIT IN SUPPORT OF DEFAULT FILED.          SEX008
12/17/2018   10:41 AM   EMOT     C001-OTHER /DOCKETED                                                                      CJT
12/17/2018   12:42 PM   JEORDE   ORDER GENERATED FOR DEFAULT JUDGMENT ($50.00) - RENDERED & ENTERED: 12/17/2018 12:42:11   J
                                 PM - ORDER
12/17/2018   12:42 PM   JEMOT    C001-OTHER /NO ACTION                                                                     J
12/17/2018   1:29 PM    TEXT     EORDER--30 DAYS TO PRESENT DEFAULT TESTIMONY                                              CAT
12/27/2018   2:33 PM    EMOT     C001-OTHER - MOTION FOR STATUS CONFERENCE FILED.                                          SEX008
12/27/2018   3:44 PM    EMOT     C001-OTHER /DOCKETED                                                                      CHR
1/2/2019     11:50 AM   EANSW    D001 - SUGGESTION OF BANK E-FILED.                                                        MAP004
1/2/2019     11:54 AM   D001     LISTED AS ATTORNEY FOR D001: MAPLES STUART MICHAE                                         AJA
1/2/2019     11:54 AM   D001     ANSWER OF SUGG BANKRUPT ON 01/02/2019 FOR D001                                            AJA
1/3/2019     2:44 PM    ENOTA    NOTICE OF APPEARANCE E-FILED                                                              HOW022
1/3/2019     2:44 PM    D001     LISTED AS ATTORNEY FOR D001: HOWIE STEVEN MITCHEL                                         AJA
1/3/2019     2:45 PM    EANSW    D001 - COMPLAINT DENIED E-FILED.                                                          HOW022
1/3/2019     2:47 PM    D001     ANSWER OF COMP DENIED ON 01/03/2019 FOR D001(AV02)                                        AJA
1/7/2019     1:05 PM    JEORDE   ORDER GENERATED FOR OTHER - MOTION FOR STATUS CONFERENCE - RENDERED & ENTERED:            J
                                 1/7/2019 1:05:41 PM - ORDER
1/7/2019     1:31 PM    TEXT     EORDER--MOTION FOR STATUS CONFERNECE IS MOOT                                              CAT
2/25/2019    5:18 PM    EMISC    CASE STATUS REPORT E-FILED                                                                SEX008
2/25/2019    5:22 PM    EMOT     C001-OTHER - MOTION TO PROPOUND MORE THAN 40 INTERROGATORIES FILED.                       SEX008
2/26/2019    8:00 AM    EMOT     C001-OTHER /DOCKETED                                                                      CJT
2/26/2019    10:03 AM   JEORDE   ORDER GENERATED FOR OTHER - MOTION TO PROPOUND MORE THAN 40 INTERROGATORIES -             J
                                 RENDERED & ENTERED: 2/26/2019 10:03:18 AM - ORDER
2/26/2019    10:09 AM   TEXT     EORDER--MOTION FOR 40+ INTERROG GRANTED                                                   CAT
2/26/2019    4:40 PM    EDISC    NOTICE OF DISCOVERY E-FILED.                                                              SEX008
2/28/2019    9:17 AM    JEORDE   ORDER E-FILED - ORDER - E-FILE ORDER - RENDERED & ENTERED: 2/28/2019 9:17:27 AM
2/28/2019    9:17 AM    DAT1     SET FOR: TRIAL - BENCH ON 08/26/2019 AT 0900A                                             KAM
2/28/2019    9:17 AM    DAT4     SET FOR: STATUS REVIEW/DKT ON 08/21/2019 AT 0130P                                         KAM
2/28/2019    9:25 AM    TEXT     EORDER---PRETRIAL 8/21/19 130PM TRIAL 8/26/19 900A                                        CHW
3/26/2019    3:06 PM    EMOT     D001-WITHDRAW FILED.                                                                      HOW022
3/26/2019    3:54 PM    EMOT     D001-WITHDRAW /DOCKETED                                                                   CJT
3/26/2019    3:58 PM    JEORDE   ORDER GENERATED FOR WITHDRAW - RENDERED & ENTERED: 3/26/2019 3:58:35 PM - ORDER           J
5/14/2019    5:00 PM    EMOT     C001-OTHER - NOTICE OF SETTLEMENT AGREEMENT PENDING BANKRUPTCY COURT APPROVAL             SEX008
                                 FILED.
5/15/2019    8:00 AM    EMOT     C001-OTHER /DOCKETED                                                                      CJT
5/15/2019    10:33 AM   JEMOT    C001-OTHER /NO ACTION                                                                     J
6/11/2019    3:39 PM    DOCK     NOTICE SENT: 06/11/2019 ROBERTS SHANNAN                                                   KAM
6/11/2019    3:39 PM    DOCK     NOTICE SENT: 06/11/2019 SEXTON KRISTINA JILL                                              KAM


                                           © Alacourt.com     2/10/2021                  4
6/11/2019   3:39 PM      DOCK      NOTICE SENT: 06/11/2019 MAPLES STUART MICHAEL                                                    KAM
                              Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 82 of 87
6/19/2019   9:15 AM      EMOT      D001-WITHDRAW FILED.                                                                             MAP004
6/19/2019   9:32 AM      EMOT      D001-WITHDRAW /DOCKETED                                                                          KIH
6/19/2019   9:55 AM      JEORDE    ORDER GENERATED FOR WITHDRAW - RENDERED & ENTERED: 6/19/2019 9:55:18 AM - ORDER
6/19/2019   10:33 AM     TEXT      EFILED ORDER-MOTION TO WITHDRAW GRANTED.                                                         KIH
6/19/2019   10:33 AM     D001      LISTED AS ATTORNEY FOR D001: PRO SE        (AV02)                                                KIH
8/21/2019   11:49 AM     EMOT      C001-OTHER - NOTICE OF AMENDED SETTLEMENT AGREEMENT PENDING BANKRUPTCY COURT                     SEX008
                                   APPROVAL FILED.
8/21/2019   11:52 AM     EMOT      C001-OTHER /DOCKETED                                                                             CJT
8/21/2019   2:29 PM      JEMOT     C001-OTHER /NO ACTION                                                                            J
2/6/2020    11:24 AM     JEORDE    ORDER E-FILED - ORDER - E-FILE ORDER - RENDERED & ENTERED: 2/6/2020 11:24:35 AM                  J
2/6/2020    11:29 AM     TEXT      EORDER--RE CASE STATUS                                                                           CAT
2/17/2020   8:28 AM      EMISC     CASE STATUS REPORT E-FILED                                                                       SEX008
6/22/2020   11:21 AM     JEORDE    ORDER E-FILED - ORDER - E-FILE ORDER - RENDERED & ENTERED: 6/22/2020 11:21:51 AM                 J
6/22/2020   11:42 AM     TEXT      EORDER--CASE STATUS REPORT DUE                                                                   CAT
6/30/2020   9:46 AM      D001      LISTED AS ATTORNEY FOR D001: MCCALEB ROBERT HUTCH                                                AJA
6/30/2020   9:47 AM      ENOTA     NOTICE OF APPEARANCE E-FILED                                                                     MCC024
6/30/2020   9:48 AM      EMOT      D001-OTHER - SUGGESTION OF DEATH FILED.                                                          MCC024
6/30/2020   10:01 AM     EMOT      D001-OTHER /DOCKETED                                                                             CJT
6/30/2020   10:21 AM     JEORDE    ORDER GENERATED FOR OTHER - SUGGESTION OF DEATH - RENDERED & ENTERED: 6/30/2020                  J
                                   10:21:27 AM - ORDER
6/30/2020   10:42 AM     CACJ      COURT ACTION JUDGE: ALISON S. AUSTIN (AV07)                                                      CAT
6/30/2020   10:42 AM     DISP      DISPOSED ON: 06/30/2020 BY (DISM W/O PREJ) (AV07)                                                CAT
6/30/2020   10:42 AM     PDIS      C001 DISPOSED BY (DISM W/O PREJ) ON 06/30/2020                                                   CAT
6/30/2020   10:42 AM     PDIS      D001 DISPOSED BY (DISM W/O PREJ) ON 06/30/2020                                                   CAT



Images
Date:                    Doc#      Title                             Description                                                        Pages
10/5/2018 4:17:01 PM     1         COMPLAINT                                                                                            4
10/5/2018 4:17:01 PM     3         SUPPORTING DOCUMENT               SPLO                                                               9
10/5/2018 4:19:18 PM     5         COMPLAINT - SUMMONS               E-NOTICE TRANSMITTALS                                              1
10/31/2018 2:14:02 PM    6         RETURN ON SERVICE - SERVED        Return on Service - Served 10/30/2018                              1
10/31/2018 2:14:05 PM    7         MISCELLANEOUS - TRANSMITTAL       E-NOTICE TRANSMITTALS                                              3
12/14/2018 12:04:27 PM   8         MOTION_COVER_SHEET                Motion Cover Sheet                                                 1
12/14/2018 12:04:27 PM   9         MOTION                            Application for Default Judgement                                  1
12/14/2018 12:04:32 PM   10        MOTION - TRANSMITTAL              E-NOTICE TRANSMITTALS                                              2
12/14/2018 4:50:18 PM    11        DEFAULT JUDGMENT                  COMMISSIONER FORM                                                  2
12/17/2018 10:31:49 AM   12        MOTION_COVER_SHEET                Motion Cover Sheet                                                 2
12/17/2018 10:31:50 AM   13        MOTION                            Request for Commissioner and Affidavit in Support of Default       5
12/17/2018 10:31:57 AM   14        MOTION - TRANSMITTAL              E-NOTICE TRANSMITTALS                                              2
12/17/2018 12:42:24 PM   16        ORDER - TRANSMITTAL               E-NOTICE TRANSMITTALS                                              2
12/17/2018 12:42:19 PM   15        ORDER                             MOTION OTHER - Default Judgment ($50.00)                           1
12/27/2018 2:33:22 PM    17        MOTION_COVER_SHEET                Motion Cover Sheet                                                 1
12/27/2018 2:33:22 PM    18        MOTION                            Motion for Status Conference                                       2
12/27/2018 2:43:32 PM    19        MOTION - TRANSMITTAL              E-NOTICE TRANSMITTALS                                              2
1/2/2019 11:50:45 AM     20        ANSWER                            Suggestion of Bankruptcy                                           1
1/2/2019 11:51:01 AM     21        ANSWER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                              3
1/3/2019 2:45:03 PM      22        NOTICE OF APPEARANCE              Notice of Appearance                                               1
1/3/2019 2:45:09 PM      23        MISCELLANEOUS - TRANSMITTAL       E-NOTICE TRANSMITTALS                                              3
1/3/2019 2:46:12 PM      24        ANSWER                            Answer                                                             1
1/3/2019 2:46:18 PM      25        ANSWER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                              3
1/7/2019 1:05:57 PM      27        ORDER - TRANSMITTAL               E-NOTICE TRANSMITTALS                                              3
1/7/2019 1:05:52 PM      26        ORDER                             MOTION MOOT - Other                                                1
2/25/2019 5:17:52 PM     28        CASE STATUS REPORT                Bankruptcy Notice of Relief from Stay                              1

                                             © Alacourt.com     2/10/2021               5
2/25/2019 5:17:53 PM    29        MISCELLANEOUS - TRANSMITTAL      E-NOTICE TRANSMITTALS                                          3
                             Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 83 of 87
2/25/2019 5:21:59 PM    30        MOTION_COVER_SHEET               Motion Cover Sheet                                             2
2/25/2019 5:21:59 PM    31        MOTION                           Motion to Propound                                             2
2/25/2019 5:21:59 PM    32        EXHIBIT                          Exhibit "A"                                                    7
2/25/2019 5:22:04 PM    33        MOTION - TRANSMITTAL             E-NOTICE TRANSMITTALS                                          3
2/26/2019 10:02:40 AM   35        ORDER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                          3
2/26/2019 10:02:39 AM   34        ORDER                            MOTION GRANTED - Other                                         1
2/26/2019 4:40:08 PM    36        NOTICE OF DISCOVERY              Rule 5d Plaintiff's Discovery Requests                         1
2/26/2019 4:40:08 PM    37        SUPPORTING DOCUMENT              Interrogatories                                                7
2/26/2019 4:40:08 PM    38        SUPPORTING DOCUMENT              Request for Production                                         8
2/26/2019 4:40:11 PM    39        DISCOVERY - TRANSMITTAL          E-NOTICE TRANSMITTALS                                          3
2/28/2019 9:16:46 AM    41        ORDER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                          3
2/28/2019 9:16:45 AM    40        ORDER                            E-FILE ORDER                                                   1
3/26/2019 3:07:16 PM    42        MOTION_COVER_SHEET               Motion Cover Sheet                                             1
3/26/2019 3:07:16 PM    43        MOTION                           Notice to Withdraw                                             2
3/26/2019 3:07:16 PM    44        PROPOSED ORDER                   Order                                                          1
3/26/2019 3:07:20 PM    45        MOTION - TRANSMITTAL             E-NOTICE TRANSMITTALS                                          3
3/26/2019 3:58:52 PM    47        ORDER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                          3
3/26/2019 3:58:47 PM    46        Order                            Order                                                          1
5/14/2019 5:01:52 PM    48        MOTION_COVER_SHEET               Motion Cover Sheet                                             2
5/14/2019 5:01:52 PM    49        MOTION                           Notice of Settlement Agreement Pending Bankruptcy Approval     2
5/14/2019 5:01:52 PM    50        EXHIBIT                          Exhibit "A" and "B"                                            9
5/14/2019 5:01:55 PM    51        MOTION - TRANSMITTAL             E-NOTICE TRANSMITTALS                                          2
6/19/2019 9:15:32 AM    52        MOTION_COVER_SHEET               Motion Cover Sheet                                             1
6/19/2019 9:15:32 AM    53        MOTION                           Motion to Withdraw as Counsel of Record                        2
6/19/2019 9:15:37 AM    54        MOTION - TRANSMITTAL             E-NOTICE TRANSMITTALS                                          2
6/19/2019 9:55:40 AM    55        ORDER                            MOTION GRANTED - Withdraw                                      1
6/19/2019 9:55:44 AM    56        ORDER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                          2
8/21/2019 11:49:31 AM   57        MOTION_COVER_SHEET               Motion Cover Sheet                                             2
8/21/2019 11:49:32 AM   58        MOTION                           Notice of Amended Settlement Agreement Pending Bankruptcy Court 2
                                                                   Approval
8/21/2019 11:49:32 AM   59        EXHIBIT                          Exhibit "A"                                                     8
8/21/2019 11:49:38 AM   60        MOTION - TRANSMITTAL             E-NOTICE TRANSMITTALS                                          2
2/6/2020 11:24:31 AM    61        ORDER                            E-FILE ORDER                                                   1
2/6/2020 11:25:09 AM    62        ORDER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                          2
2/17/2020 8:28:34 AM    63        CASE STATUS REPORT               Notice of Status                                               2
2/17/2020 8:28:36 AM    64        MISCELLANEOUS - TRANSMITTAL      E-NOTICE TRANSMITTALS                                          2
6/22/2020 11:21:37 AM   66        ORDER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                          2
6/22/2020 11:21:31 AM   65        ORDER                            E-FILE ORDER                                                   1
6/30/2020 9:47:39 AM    67        NOTICE OF APPEARANCE             Appearance                                                     1
6/30/2020 9:47:41 AM    68        MISCELLANEOUS - TRANSMITTAL      E-NOTICE TRANSMITTALS                                          3
6/30/2020 9:48:41 AM    69        MOTION_COVER_SHEET               Motion Cover Sheet                                             1
6/30/2020 9:48:41 AM    70        MOTION                           Suggestion of Death                                            1
6/30/2020 9:48:47 AM    71        MOTION - TRANSMITTAL             E-NOTICE TRANSMITTALS                                          2
6/30/2020 10:21:12 AM   73        ORDER - TRANSMITTAL              E-NOTICE TRANSMITTALS                                          2
6/30/2020 10:21:08 AM   72        ORDER                            MOTION OTHER - Other                                           1


                                                             END OF THE REPORT




                                            © Alacourt.com    2/10/2021                  6
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 84 of 87




          EXHIBIT E
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 85 of 87
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 86 of 87




           EXHIBIT F
Case 5:20-cv-01299-LCB Document 28 Filed 02/15/21 Page 87 of 87
